907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hattie HARRIS, Individually, and as Administratrix of theEstate of Tjuana Yvette Obey, deceased, Plaintiff-Appellant,v.David MAPP, Individually and as Sheriff of the City ofNorfolk, Defendant-Appellee,andR. Thompson, Individually and as Deputy Sheriff;  John Doe,A;  John Doe, B;  John Doe, C;  John Doe, D, Individuallyand in their official capacity as Deputy Jailer and/orSheriffs of the City of Norfolk, the identity and number ofwhom is presently unknown to plaintiffs;  John Doe,Paramedic A;  John Doe, Paramedic B, the identity and numberof whom is presently unknown to plaintiffs, bothindividually and in their official capacity as employees ofthe Sheriff of the City of Norfolk, Defendants.
No. 89-2986.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1989.Decided June 4, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 86-961-N)
Hattie Harris, appellant pro se.
Andrew Michael Sacks, Sacks & Sacks, Norfolk, Va., for appellee.
E.D.Va., 719 F.Supp. 1317.
AFFIRMED.
PER CURIAM:


1
Hattie Harris appeals from the district court's order denying Harris' Fed.R.Civ.P. 60(b)(3) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Harris v. Mapp, CA-86-961-N (E.D.Va. Aug. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.